TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00767-CR
                                     NO. 03-19-00768-CR


                              Thomas Peter Green, Jr., Appellant

                                                v.

                                  The State of Texas, Appellee


                 FROM THE 264TH DISTRICT COURT OF BELL COUNTY
            NO. 61978, THE HONORABLE PAUL L. LEPAK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Thomas Peter Green, Jr. pleaded guilty to two counts of the offense

of felony driving while intoxicated. See Tex. Penal Code § 49.09. The trial court sentenced

Green to ten years’ imprisonment but suspended imposition of the sentence and placed him on

community supervision for a period of ten years.

               Appellant’s court-appointed attorney has filed a motion to withdraw supported by

a brief concluding that the appeal is frivolous and without merit. The brief meets the requirements

of Anders v. California by presenting a professional evaluation of the record demonstrating why

there are no arguable grounds to be advanced. See 386 U.S. 738, 744 (1967); Garner v. State,

300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio, 488 U.S. 75, 86-87 (1988).

               Appellant’s counsel has represented to the Court that he has provided copies of

the motion and brief to appellant; advised appellant of his right to examine the appellate record
and file a pro se response; and provided appellant with a form motion for pro se access to the

appellate record along with the mailing address of this Court. See Kelly v. State, 436 S.W.3d 313,

319-21 (Tex. Crim. App. 2014); see also Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766.

To date, appellant has not requested access to the appellate record or filed a pro se response.

               We have conducted an independent review of the record, including appellate

counsel’s briefs, and find no reversible error. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d

at 766; Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We agree with counsel

that the record presents no arguably meritorious grounds for review and the appeal is frivolous.

               Counsel’s motion to withdraw is granted. The trial court’s judgment of conviction

is affirmed.



                                              __________________________________________
                                              Chari L. Kelly, Justice

Before Justices Goodwin, Kelly, and Smith

Affirmed

Filed: April 14, 2020

Do Not Publish




                                                 2